DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Applicants’ amendments filed May 3, 2022, amending claims 1 and 6-9, is acknowledged.  Accordingly, claims 1-2, 4 and 6-9 are pending.

Any rejection or objection not reiterated herein has been overcome by amendment. Applicant' s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gurumurthy (WO 2016196887 A1, filed June 3, 2016), in view of Bradley (US 20150079680 A 1, published Mar 19, 2015), Chen (Chen et al., Journal of Biological Chemistry (2016), 291(28): 14457-14467, published July 8, 2016), Kunzelmann (Kunzelmann et al., Gene Therapy (1996), 3: 859-867), as evidenced by GenBank (Homo sapiens chromosome 7, GRCh38.p14 Primary Assembly, https://www.ncbi.nlm.nih.gov/nuccore/NC_000007.14?from=117480025&to=117668665&report=fasta [retrieved from internet June 2, 2022]), and Lorson (Lorson et al., Transgenic Research (2011), 20: 1293-1304).  This is a new rejection necessitated by amendments.

Regarding claims 1, 2, 6, 8 and 9, Gurumurthy teaches injecting mouse embryos with a Cas9 protein and sgRNA (i.e., an artificial nuclease system) and ssDNA HDR templates ([00153]-[00155], [00163]).  Gurumurthy teaches working examples using HDR templates with the left arm homology region (i.e., the 5’-side homology arm sequence) ranging from 85-112 nucleotides and a right arm homology region (i.e., the 3’-side homology arm sequence) flanking donor sequences ranging from 372-1368 nucleotides (Table 1 and 2).  Gurumurthy teaches that the ssDNA donors can be integrated into the zygote genome (Table 1 and 2).  Gurumurthy also teaches “the 5' homology arm and 3' homology arm of the ssDNA are substantially identical to no more than about 40, 50, 60, 70, 80, 90, 100, 110, 120, 130, 140, 150, 160, 170, 180, 190, 200, 210, 220, 230, 240, or 250 nucleotides of the target DNA sequence.” ([0056]).  Gurumurthy also teaches the exogenous sequence length (i.e., the donor sequence) can be “200, 250, 300, 350, 400, 450, 500 and 1,500, 2,000, 5,000, 10,000, 15,000, 20,000, or 30,000, or the exogenous sequence may have a length within a range bounded by any of these nucleotide lengths (e.g., a length of 200 - 1000 nucleotides).” ([0066]).  Gurumurthy also teaches the method of introduction depends on the type of host cell being transformed and can include electroporation ([0048]).  Gurumurthy teaches CRISPR/Cas systems bind and cut DNA at specific sequences by means of a single guide RNA (sgRNA) and are well known in the art ([0077]).  Gurumurthy teaches “Easi-CRISPR could also be adapted to replace long segments of genomic DNA by making two cuts in the genome” ([00157]).
Regarding claim 4, according to the specification, a fertilized egg encompasses "an egg immediately after fertilization, a pronuclear stage embryo, an early embryo, a blastocyst, and the like, preferably a pronuclear stage embryo" (pg 15, lines 14-17).  Although "zygote" is not recited in the specification, a zygote is "a cell formed by the union of two gametes” (Merriam-Webster, https://merriam-webster.com/dictionary/zygote) and is also interpreted to be encompassed by the claim.  Gurumurthy teaches the exogenous sequence can include recognition sequences for recombinases or integrases such FRT and loxP ([0075], Fig 8A).  Gurumurthy also teaches mice have been designed to express commonly used protein-coding sequences such as Cre ([00157]).  Gurumurthy also teaches introducing a Cre expression vector into embryonic fibroblasts taken from mice derived from gene edited zygotes ([0098]).  
Regarding claim 7, Gurumurthy also teaches “ssDNA-based insertion is efficient even though the length of donors was about 0.5-kb. It would be interesting to evaluate this strategy for longer ssDNA molecules of kilobases longer. Considering that in vitro transcription reactions can typically generate over 4- to 5-kb long RNAs, and up to 10-kb long cDNA can be synthesized using certain reverse transcriptase, ivTRT could be used for synthesizing ssDNA of kilobases long.” ([0092]).   Gurumurthy also teaches “short ssODN templates (up to 200 bases) are quite efficient in directing insertions at Cas9 cut sites and the same repair-mechanism might be exploited for delivering larger cargo if the length of the ssDNA could be extended.” ([00153]).  Gurumurthy also teaches that it is unclear whether longer DNA exogenous insertions would require longer regions of homology in the donor DNA ([0093]).  

Although Gurumurthy teaches CRISPR/Cas systems can be used to make two cuts in the genome, Gurumurthy does not specifically teach CRISPR/Cas cleaving at “both ends” of a target region.  Although Gurumurthy also teaches that electroporation can also be used to introduce the ssDNA oligos and CRISPR/Cas components, Gurumurthy does not have a working example of introducing the ssDNA donors by electroporation.  Although Gurumurthy teaches a 5’ homology arm can be 40-250 nucleotides in length, Gurumurthy does not teach a donor DNA with a 5’ homology arm of 260-600 nucleotides.

Bradley teaches a method of producing a genome edited cell by introducing (a) a nuclease system of Cas9 D10A Nickase and 2 sgRNAs, in which the two sgRNAs target sites at the ends of a target region (Fig 5) and (b) a single-stranded donor oligo/DNA fragment (Fig 3, [0028]), homology arms on the 5' and 3' ends of the donor oligo/DNA fragment (solid lines, and an undefined sequence between the homology arms (dashed line).  Bradley teaches of the donor oligo "the DNA homology can range from a few base pairs (2-5 bp) and up to or in excess of several kilo bases.” ([0200]).  Bradley also teaches several ways of preparing Oligo/DNA fragments for homology-directed-repair (HDR) including "Larger DNA fragments (> 100 ranging up to several kilo bases) will be prepared either synthetically (GeneArt) or by PCR . . . The DNA can be prepared as a single stranded DNA fragment using either the capture biotinylated target DNA sequence method (lnvitrogen: DYNABEAD S M-270 Streptavidin) or any other standard and established single stranded DNA preparation methodology . . . The DNA fragment will be flanked by DNA homology to the site where Cas9 mediates double-stranded DNA break or DNA nick" ([0200]).   Bradley also teaches transfection of mouse embryonic stem cells with Cas9 and sgRNA from a single or separate vectors and donor DNA will be done by electroporation ([0203]).  
Regarding, claim 4, Bradley teaches introducing nucleic acids into mouse zygotes by microinjection ([0200], [0212-0220]).  Bradly also teaches the donor DNA sequence can contain “any sequence such as a defined mutation, introduced restriction sites or a sequence of interest including recombination recognition sequence such as loxP or derivatives thereof, Frt and derivatives thereof" " ([0200]).  Bradley teaches a donor DNA with a neomycin resistance gene flanked by loxP sites (Fig 6; [0200]).  Bradley also teaches the loxP sites are recognized by Cre recombinase (Fig 5-6).  

Chen teaches delivery of a CRISPR/Cas components and HDR ssDNA oligomers to mouse zygotes using electroporation (page 14459, ¶3-4).  Chen teaches electroporation results in greater survival of the embryos compared to microinjection (Figure 2E).  Chen also teaches electroporation of CRISPR/Cas and HDR oligos increases efficiency of genome editing (Figure 2D).  Chen also teaches using two guide RNAs to simultaneously cleave a target region (Figure 2H).  Chen also teaches one HDR oligo with a total of 92 nucleotides including 47 nucleotides in the 5’- homology arm (Figure 2A) and another HDR oligo with a total of 162 nucleotides including 60 nucleotides in the 5’-homology arm (Figure 2K).   Chen teaches “[t]he standard practice for CRISPR editing in mice relies on microinjection of Cas9 DNA/mRNA and sgRNAs into one-cell zygotes, a process that remains laborious, costly, and low throughput with considerable technical barriers.” (page 14457, ¶2).   Chen also teaches “[g]iven the lengthy, costly, and laborious nature of the microinjection procedure, and its negative impact on embryo/pup viability, CRISPR-EZ is superior to microinjection, and can become the primary methodology for in vivo CRISPR editing in mice, and possibly other mammals.” (page 14465, ¶4).  Chen teaches that other labs were also successful at using electroporation to introducing CRISPR/Cas components for gene editing in mouse zygotes (page 14465, ¶5).

Kunzelmann teaches a method for modifying a target CFTR DNA sequence in a cell comprising introducing a donor DNA sample comprising ssDNA into human cells by electroporation (page 865, ¶3-4).  Kunzelmann teaches that the ssDNA comprises a 5' homology arm, exogenous sequence, and a 3' homology arm (Figure 1).  Kunzelmann teaches that the target cells comprise a 3 bp in-frame deletion of CFTR protein (page 859, ¶ 1; Figure 2), but the donor ssDNA fragment comprised a wild type CFTR sequence that encodes a portion of the wild type CFTR protein (page 860, ¶2).  Kunzelmann teaches the ssDNA is 491 nucleotides long with primers CF1 and CF7B marking the boundaries of the 5’ homology arm (Figure 1a; page 865, ¶2).  Kunzelmann teaches the last 5 nucleotides of CF7B include the deleted nucleotides in the mutant CFTR and would not be part of the 5’ homology arm (Table 1, compare CF7B to CF8B).  GenBank teaches the genomic sequence of Chromosome 7 with nucleotides 117480025 to 117668665 corresponding to the genome sequence of CFTR.  GenBank teaches sequences corresponding to CF1 and CF7B, which are 298 nucleotides apart (see attached nucleotide sequence, primers and intervening sequence are highlighted).  Given the last 5 nucleotides of primer CF7B would not be in the 5’ homology arm, Kunzelmann, as evidenced by GenBank, teaches the 5’ homology arm of the ssDNA donor is 293 nucleotides.  Kunzelmann also teaches the estimated frequency of gene editing is 6-10% (¶ spanning pages 863-864). 

Lorson teaches electroporating into pig fibroblasts a linear ssDNA comprising a neomycin resistance gene and loxP sites with 2538 bases of 5’ homology arm and 3468 bases in the 3’ homology arm from the SMN gene (page 1295, ¶2-3).  Lorson teaches electroporating linearized dsDNA did not successfully edit the SMN gene in JR1 primary cells, but that electroporating ssDNA with the long SMN homology arms resulted in 0.9% editing efficiency (page 1299, ¶3).  Regarding claim 4, Lorson also teaches the large ssDNA SMN donor includes loxP sites on either side of the neomycin resistance gene (page 1295, ¶2-3).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used two guide RNAs to cleave on both sides of a target region as taught in Bradley and Chen and to have introduced those CRISPR/Cas components along with the HDR oligos of Gurumurthy by electroporation, as taught by Chen, Kunzelmann and Lorson, because it would have amounted to a simple combination of known elements and methods by known means to yield predictable results.  Gurumurthy, Bradly, Chen, Kunzelmann and Lorson are all directed to methods of gene editing with ssDNA donors, and Gurumurthy, Bradly and Chen additionally used CRISPR/Cas to facilitate gene editing by homology repair.  Because Gurumurthy indicates that a suitable method for introducing longer ssDNA donor molecules is electroporation, while Chen, Kunzelmann, and Lorson teach successful electroporation of a 162 nucleotide, 491 nucleotide, and 6000 nucleotide ssDNA donors, respectively into mammalian cells or zygotes, one skilled the art would have a reasonable expectation of success of introducing longer ssDNA oligos of 310 or longer nucleotides by electroporation.  One would have been motivated to use electroporation to introduce longer ssDNAs and CRISPR/Cas components instead of microinjection because Chen teaches that electroporation increases survival of the zygotes and has similar or increased efficiency of gene editing, depending on the specific electroporation parameters.  Regarding the nucleotide ranges of the 5’ homology arms, one skilled in the art would have had a reasonable expectation of success of using an ssDNA with 110-, 130-, or 260-600 nucleotides in the 5’ homology arm as donor DNAs because Gurumurthy and Kunzelmann, as evidenced by GenBank, demonstrate successful integration of ssDNA donors with 112 and 293 nucleotides, respectively, in the 5’ homology arms.  One would have also had a reasonable expectation of success of using two guide RNAs to cleave two places in the target region of DNA because both Chen and Bradley teach using two guide RNAs facilitates gene editing.  

Regarding claim 4, it would have been obvious for one skilled in the art before the claimed invention was effectively filed to include a donor sequence with Cre recognition sequences, as taught in Gurumurthy and Bradley, into a mouse that can express the Cre recombinase, as taught in Gurumurthy, because it would have amounted to a simple substitution of one exogenous donor sequence for another and one mouse strain for another by known means to yield predictable results.  Gurumurthy, Bradley and Chen all indicate that the exogenous sequence in the HDR oligos can be virtually any sequence and still function as an HDR donor.  Thus, one skilled in the art would expect that an HDR harboring a LoxP or other recognition sequence could be introduced into mouse zygotes by electroporation as taught in Chen.  One would have been motivated to introduce the HDR template with loxP sites in to a Cre-expressing mouse strain in order to further engineer the mouse genome using the well-known Cre-Lox recombinase system.  

Response to Arguments
	Applicants argues that Bradley’s disclosure of homology of 2-5 bp to a few kilobases is not of sufficient specificity to anticipate the amended range of 110-600 bases in the 5’ homology region (see Remarks page 7).  Applicants argument has been fully considered and is persuasive; however, it is moot in view of the current rejection of obviousness in view of Bradly, Gurumurthy, Chen, Kunzelmann and Lorson.
	Applicants also argue that Bradley and the prior art did not place the public in possession of methods for introducing a long ssDNA into a target genome because Bradley did not disclose a working example, and three other references, Remy, Hashimoto and Wang, were only successful at introducing ssDNA donors with short homology arms (see Remarks, pages 8-10).  This argument has been fully considered, but is not persuasive for the following reasons.  
First, on its face, the argument is not effective because 37 C.F.R. 1.132 indicates that “any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section.”  (see MPEP §716).  
Second, Applicants’ argument does not address the current rejection of obviousness of combining references that individually teach electroporation and integration of large ssDNA donor DNAs and gene editing by CRISPR/Cas using smaller ssDNA donor DNAs.  Remy’s disclosure of the failure to incorporate long ssDNA donors mediated by CRISPR/Cas is only evidence that the claimed invention may be novel, but not that it is nonobvious.  As claims 1-2 and 6-9 are sufficiently broad to encompass any mode of electroporation into any cell type, the evidence that Remy was unsuccessful at introducing long ssDNA donors into rat embryos using a single electroporation system and only varying the poring pulse (1 out of 3 different pulses used) is not indicative of the lack of obviousness of using electroporation in general to introduce long ssDNA donors in view of Lorson or Kunzelmann, which disclosed successful introduction of long ssDNA donors by electroporation and homology directed repair.  Furthermore, the evidence that Wang and Hashimoto are successful at integrating small donors is not indicative of whether or not using long ssDNA donors is obvious.   
Last, Applicants arguments appear to conflate the two steps that are required for introducing long ssDNA into a target genome, namely ssDNA must first enter the cell and nucleus, and then second the ssDNA must be used as a template for homology directed repair.  Since the prior art provides for each of the steps individually, it would have been obvious for one skilled in the art to combine them.  Considering step 1 of introducing ssDNA into cells, claims 1, 2, 4, and 6-7 broadly encompass any method of electroporation and are not limited to any specific steps, parameters or reactants.  Therefore, any method of electroporation that allows long ssDNA to enter a cell is encompassed by the claims.  As the specification indicates that the 3’ homology arm can be 10 bases long or more (page 37), the minimum size of the claimed ssDNA in claims 1 and 7 is 320 bases and 470 bases, respectively.  As indicated in the rejection above, Kunzelmann teaches electroporation of a 461 nucleotide ssDNA into mammalian cells.  Additionally, Lorson teaches electroporation of a linear ssDNA that is over 6,000 nucleotides.  Therefore, the prior art clearly provides for introducing very long ssDNA into cells by electroporation.  Given that Chen teaches electroporation of ssDNA of 162 bases, specifically into mouse zygotes, as required by claim 4, and Lorson teaches that at least up to 6000 bases can be electroporated into mammalian cells, it would have been obvious to also electroporate 320 bases of ssDNA into mouse zygotes as indicated in the rejection above.  Considering the second step of donor integration, Gurumurthy, Kunzelmann and Lorson demonstrate site specific gene editing by homology directed repair using ssDNA templates with 112, 293 and ~2500 bases, respectively, of homology in the 5’ arm resulting in 1-10% of gene edited cells.  Although the 1% may seem inefficient, one skilled in the art of gene editing would recognize that Lorson did not use a site-specific nuclease, like CRISPR/Cas, which is known to facilitate homology directed repair.  Therefore, the prior art also provided for using long ssDNA with 110-600 and 260-600 nucleotide 5’-homology arms as templates for homology directed repair.  Taken together, the prior art provides both for introducing long ssDNA molecules into cells by electroporation and for using the long ssDNA donors with 110-600, 130-600 and 260-600 bases in the 5’ homology arms as templates for homology directed repair.  Thus, it would have been obvious to introduce long ssDNA donors with 110-600, 130-600 and 260-600 nucleotide long 5’ homology arms to be used with CRISPR/Cas editing to produce gene edited cells by homology directed repair.	
 
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                           


/NANCY J LEITH/Primary Examiner, Art Unit 1636